Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Invention I, claims 1-9 and 14, in the reply filed on 01/14/2021 is acknowledged.
Claims 1-9 and 14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “direction in which the lattice holes are formed” is vague and ambiguous as it is unclear whether such phrase is describing a lattice pattern, or alternatively, orientation, axis or geometry of the lattice hole formation. 
Also, the clause “wherein when a specimen…passes through the filter substrate…compressed…lattice holes is reduced” is vague and indefinite, as to whether such clause positively recites one or more structural features of the filter substrate itself, or lattice holes thereof, and/or device structure for elastically compressing the filter substrate.
 In each of claims 2 and 3 “the other surface” lacks antecedent basis, “…a surface of the filter substrate which is opposite of and faces the one surface” is suggested as would be supported by instant figures 5 and 6.
 In claim 3, “the plurality of filter substrates” also lacks antecedent basis and is inconsistent with claim 1 which recites a single filter substrate.

In claim 5, “lattice holes are formed on a thickness direction” is also vague and ambiguous as it is unclear whether such phrase is describing lattice pattern, or alternatively, orientation, axis or geometry of the lattice hole formation
 In claim 6, the phrase “includes at least one selected from the group…” is incomplete, one or more words of text such as “material” is needed between “one” and “selected”.
In claim 7, the clause “wherein when the filter substrate is elastically compressed” is vague and indefinite, as to whether such clause positively recites one or more structural features of the filter substrate itself, or lattice holes thereof, and/or device structure for elastically compressing the filter substrate.
In claim 9, “formed outside” and “the outmost side” are vague and indefinite, and “the outmost side” also lacking in antecedent basis, since it is unclear what surface or periphery of the filter substrate is recited as being “outside” with respect to remainder of filter substrate and whether recitation of “dummy holes” means that such holes are closed off or alternately, are otherwise configured, located or arranged so as to not allow flow a liquid or other material having the target cell there-through. Also, in claim 9, “the arranged” lacks antecedent basis.
In claim 14, “lattice holes are formed in a lateral direction” is also vague and ambiguous as it is unclear whether such phrase is describing lattice pattern, or alternatively, orientation, axis or geometry of the lattice hole formation.

 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Asher et al patent 5,711,884 (Asher ‘884) in view of Jeon et al PGPUBS Document US 2013/0288360 (Jeon). With respect to claim 1, Asher ‘884 discloses A membrane filter device for separating a target particle or molecule, such as a virus or protein, from a sample or specimen liquid (column 3, line 65-column 4, line 32; column 4, lines 40-44; column 10, line 45-column 11, line 8), the filter device comprising:
a membrane filter substrate formed of an elastic material (figure 7, filter substrate layers 86, 88 beneath top or 1st filter layer 84; column 10, lines 45-65); and

wherein when a specimen including a target cell passes through the filter substrate, the filter substrate is elastically compressed in one of a direction in which the lattice holes are formed and a direction intersecting with the direction in which the lattice holes are formed, so that the size of the lattice holes is reduced (figure 7; column 4, lines 6-8; and column 10, line 57-column 11, line 8 regarding compressing of the membrane substrate layers to make them elastic and alter size and shape of interstices or holes).
Asher ‘884 discloses separation of the target viruses or proteins from a flow of sample or specimen liquid in which the viruses or proteins are collected in separation outlets 92 and 96 with the sample or specimen liquid, free of the viruses or proteins collected in separation outlet 96. The claims all differ from Asher ‘884 by requiring the filter device to be operable for capturing a target cell. Jeon teaches a membrane filter structure comprising a top layer and substrate layers having holes or pores, for separating sample physiological liquid volumes which comprise red blood cells and target white and cancer cells, with the separated target cells being collected in a receiving container [0043]. It would have been obvious to one of ordinary skill in the membrane filtration arts to have utilized or applied the Asher ‘884 device for handling of sample or specimen fluid so as to separate and collect target cells instead of separating viruses or proteins, as taught by Jeon, in order to enable analysis of target cells, so as to more accurately quantify and characterize the collected material, and effectively 
Asher ‘884 further discloses: application of elastic compression forces from lateral or opposing or different directions, thus suggests edge walls of the holes or interstices becoming elastically compressed and central portions becoming concave or convex dependent upon direction of stretching for claim 7 (column 10, line 57-column 11, line 5), the size of the interstices or holes inherently corresponding to the size, being “size selective”, relative to that of the target material (virus or protein being filtered), or to the target cell (in view of teachings of Jeon), depending upon size of the material being filtered for claim 8 (column 2, lines 55-61 and column 11, lines 5-8).
Claims 2-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asher et al patent 5,711,884 (Asher ‘884) in view of Jeon et al PGPUBS Document US 2013/0288360 (Jeon) , as applied to claims 1 and 7-9 above, and further in view of Russian patent 2,136,348 (‘348) and Sudo et al PGPUBS Document US 2006/0273003 (Sudo). Regarding claims 2-4 and 14, Asher ‘884 further or specifically discloses a lower support substrate 88 indirectly supporting the lower one surface of the filter substrate 86 via framework. These claims further differ by requiring the support substrate to be installed in contact with the lower surface of the filter substrate, and there being a pressing portion installed to press the other surface of the filter substrate. Claim 3 also differs by requiring a filter structure with a plurality of stacked filter substrates.

Also, Sudo teaches a flat, multi-stage, series of plate filter substrates 5 having pores or holes, which are in direct contact with and immediately adjacent to opposing surfaces of each other (paragraph [0029, 0032, 0037-0039, 0046-0049]. Sudo also teaches a pressing portion 3/23 compressing at least the outer surfaces of the filter substrates [0046, 0048]. Sudo is directed towards filtration and separation of a wide range of types of liquid materials [0002]. 
Thus, it would have been further obvious to one of ordinary skill in the filtration art, to have modified the Asher ‘884 device, by installing a plurality of filter substrates in a stacked, series arrangement, which are in direct supporting and pressing contact with each other, so as effect liquid-tight sealing throughout the device, and to enable separation and collection of different size ranges of physiological liquid constituents, so as to enable a more complete evaluation of the health or disease state of a patient who is providing the source of such sample liquid and is undergoing physical examination or medical lab-work.
Regarding claims 4 and 14, Asher ‘884 discloses the interstitial lattice holes being formed in, and extending, throughout lateral directions of the filter substrate (figures 2, 3, 8, 9), with Sudo further teaching pressing portion 3/21 being installed to .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Asher et al patent 5,711,884 (Asher ‘884) in view of Jeon et al PGPUBS Document US 2013/0288360 (Jeon) , as applied to claims 1 and 7-9 above, and further in view of Asher et al patent 6,414,043 (Asher ‘043). Asher ‘884 further discloses the filter lattice substrates being comprised of elastic gel material (column 10, lines 5-8 and 25-33). Claim 6 further differs by requiring the filter substrate material to be selected from among a group of materials that includes hydrogel. Asher ‘043 teaches a membrane filtration media comprised of hydrogel material, and adapted to filter fluids containing proteins (column 1, lines 20-45 and column 5, lines 19-39), in common with the gel filtration media of Asher ‘884. It would have been additionally obvious to the skilled artisan to have substituted the hydrogel material of Asher ‘043 for the gel material of Asher ‘884, in order to create a media having voids, interstitial spaces and pores of which the size, number, density, periodicity and morphology can be well controlled by tailoring original colloids making up the raw material and which can thus be tailored to filter complex proteins and to separate and trap proteins forming flexible macromolecules, functioning as highly selective, entropic traps.
			ALLOWABLE SUBJECT MATTER
Claims 5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 9 would distinguish in view of recitation of dummy holes formed outside he lattice holes located on an outmost side of arranged lattice holes.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art teaches a variety of conventional filter press mechanisms adapted to elastically compress fluid separation filters.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
05/04/2021

/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778